        Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 1 of 34




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

 RITA EZELL,

       Plaintiff,

 vs.                                       CASE NO. 4:20-CV-00067-MAF

 ANDREW SAUL, COMMISSIONER,
 SOCIAL SECURITY ADMINISTRATION,

      Defendant.
 ________________________________/

                    MEMORANDUM OPINION AND ORDER

       This Social Security case was referred to the Undersigned, upon

 consent of the parties, ECF No. 10, by United States District Judge, Mark E.

 Walker. It is now before the Court pursuant to 42 U.S.C. § 405(g) for review

 of the final determination of the Commissioner of the Social Security

 Administration (Commissioner) denying Plaintiff’s application for a period of

 disability and Disability Insurance Benefits (DIB) pursuant to Title II of the

 Social Security Act. After careful consideration of the record, the decision of

 the Commissioner is AFFIRMED.

I.   Procedural History

       On December 21, 2016, Plaintiff, Rita Renee Ezell, filed an application

 for a period of disability and DIB benefits, alleging disability beginning
        Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 2 of 34

                                                                             Page 2 of 34


February 6, 2015. 1 Tr. 216-18. Plaintiff also applied for Supplemental

Security Income (SSI). Tr. 239-44. Plaintiff initially alleged that she became

disabled because of “back problems and PTSD,” “chronic back pain,”

“depression,” and “anxiety.” Tr. 265, 303, 310.

      The application was initially denied on March 9, 2017, and again upon

reconsideration on June 26, 2017. Tr. 155-159. Plaintiff requested a hearing

on July 5, 2017. Tr. 165-66. On July 20, 2018, Administrative Law Judge

(ALJ), Lisa Raleigh, held a hearing in Tallahassee Florida. Tr. 17, 34-73.

Plaintiff was represented by Matt Liebenhaut, Esq. Tr. 17. Plaintiff and

Kathryn Jett, an impartial vocational expert (VE), testified at the hearing. Tr.

17, 44-66 (Plaintiff’s testimony); 66-72 (Jett’s testimony); 331 (Jett’s

resume). Also, during the hearing, the ALJ admitted medical records and

other exhibits relating to Plaintiff’s claims. Tr. 37. The ALJ considered the

entire record including Plaintiff’s medical records; opinion evidence;

Plaintiff’s testimony, which the AJL found was “not entirely consistent with

the medical evidence and other evidence”; and the testimony of the VE.

Tr. 19, 23-27.




1 Citations to the transcript/administrative record, ECF No. 17, shall be by the symbol
“Tr.“ followed by the page number that appears in the lower right corner.


Case No. 4:20-cv-00067-MAF
         Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 3 of 34

                                                                     Page 3 of 34


        The ALJ issued a decision on October 30, 2018, denying Plaintiff’s

  application for benefits. Tr. 14-33. The same day, Plaintiff requested review

  from the Appeals Council. Tr. 1. Plaintiff requested a Review of Hearing

  Decision on December 21, 2018. Tr. 5. On December 3, 2019, the Appeals

  Council denied review making the ALJ’s decision the final decision of the

  Commissioner. Tr. 1-3. Plaintiff filed her Complaint with this Court on

  February 6, 2020. ECF No. 1. Defendant filed an Answer on June 22, 2020.

  ECF No. 16. The parties filed memoranda of law, which have been

  considered. ECF Nos. 22, 23.

II.   Plaintiff’s Claims

        Initially, in her Complaint, Plaintiff raised two claims

           (1) the ALJ erred in “finding the Plaintiff was capable of
               performing her past relevant work despite the non-
               exertional limitations placed on her residual functional
               capacity that would have precluded those occupations;
               and”

           (2) the ALJ “fail[ed] to properly evaluate the Plaintiff’s
               ability to work at step five of the sequential evaluation
               pursuant to the Medical Vocational Guidelines which
               directed a finding of disabled.”

  ECF No. 1, p. 2.

        In her memorandum, Plaintiff asks the Court to resolve:

           (1) Whether substantial evidence supports the weight
               given to opinions from the consultative and non-
               examining physician consultants. ECF No. 22, pp. 1-6.

  Case No. 4:20-cv-00067-MAF
          Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 4 of 34

                                                                     Page 4 of 34


               Plaintiff alleges the ALJ “improperly disregarded” and
               “ignor[ed]” the opinions of the consultative examiners.
               Id., pp. 1-4.

            (2) Whether the ALJ improperly relied on incomplete and
                uniformed opinions from the non-examining physician
                consultants. Id., pp. 4-6. Plaintiff maintains the
                consultants did not have access to the records from the
                consultative examiners or those from the subsequent
                treating physicians. Id., pp. 5-6. Accordingly, the ALJ
                failed to “develop a full and fair record” when she did
                not seek updated medical opinions where the evidence
                was not available to the consultants. Id., pp. 6-7.

            (3) Whether substantial evidence supports the ALJ’s
                finding that Plaintiff was not disabled because she
                could perform other work where there was no testimony
                from the VE that supports this conclusion. Id., p. 7.

         The Commissioner argues that there is substantial evidence to

   supports the weight given to opinions from examining and non-examining

   medical sources and the ALJ correctly determined that Plaintiff is not

   disabled because she could perform past relevant work even as limited to

   “simple, routine tasks” and could also perform other work. ECF No. 23, pp. 7-

   23.

III.   Legal Standards Guiding Judicial Review

         Review of the Commissioner’s decision is limited. Bloodsworth v.

   Heckler, 703 F.2d 1233, 1239 (11th Cir. 1986). This Court must affirm the

   decision if it is supported by substantial evidence in the record and premised

   upon correct legal principles. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284

   Case No. 4:20-cv-00067-MAF
        Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 5 of 34

                                                                              Page 5 of 34


F.3d 1219, 1221 (11th Cir. 2002); Chester v. Bowen, 792 F.2d 129, 131 (11th

Cir. 1986). “Substantial evidence is more than a scintilla, but less than a

preponderance. It is such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Bloodsworth, 703 at 1239

(citations omitted); accord Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005). 2

       The Court may not decide the facts anew, reweigh the evidence, or

substitute its judgment for that of the Commissioner, Bloodsworth, 703 F.2d

at 1239, although the Court must scrutinize the entire record, consider

evidence detracting from the evidence on which the Commissioner relied,

and determine the reasonableness of the factual findings. Lowery v. Sullivan,

979 F.2d 835, 837 (11th Cir. 1992). Review is deferential, but the reviewing




2 “If the Commissioner’s decision is supported by substantial evidence we must affirm,
even if the proof preponderates against it.” Phillips v. Barnhart, 357 F.3d 1232, 1240, n.8
(11th Cir. 2004) (citations omitted). “A ‘substantial evidence’ standard, however, does not
permit a court to uphold the Secretary’s decision by referring only to those parts of the
record which support the ALJ. “Unless the Secretary has analyzed all evidence and has
sufficiently explained the weight he has given to obviously probative exhibits, to say that
his decision is supported by substantial evidence approaches an abdication of the court’s
‘duty to scrutinize the record as a whole to determine whether the conclusions reached
are rational.’” Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981) (citations omitted).


Case No. 4:20-cv-00067-MAF
       Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 6 of 34

                                                                    Page 6 of 34


court conducts what has been referred to as “an independent review of the

record.” Flynn v. Heckler, 768 F.2d 1273, 1273 (11th Cir. 1985).

      A disability is defined as a physical or mental impairment of such

severity that the claimant is not only unable to do past relevant work, “but

cannot, considering [her] age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. § 423(d)(2)(A). A disability is an “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see 20 C.F.R. § 404.1509

(duration requirement); Barnhart v. Walton, 535 U.S. 212, 223-224 (2002).

In addition, an individual is entitled to disability insurance benefits (DIB) if

she is under a disability prior to the expiration of her insured status. See 42

U.S.C. § 423(a)(1)(A); Moore, 405 F.3d at 1211.

      The Commissioner analyzes a claim in five steps, pursuant to 20

C.F.R. § 404.1520(a)(4)(i)-(v):

    1. Is the individual currently engaged in substantial gainful
       activity?

    2. Does the individual have any severe impairments?




Case No. 4:20-cv-00067-MAF
        Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 7 of 34

                                                                             Page 7 of 34


    3. Does the individual have any severe impairments that meet or
       equal those listed in Appendix 1 of 20 C.F.R. Part 404, Subpart
       P?

    4. Does the individual have the residual functional capacity
       (RFC) to perform work despite limitations and are there any
       impairments which prevent past relevant work?3

    5. Do the individual’s impairments prevent other work?

      A positive finding at step one or a negative finding at step two results

in disapproval of the application for benefits. A positive finding at step three

results in approval of the application for benefits. At step four, the claimant

bears the burden of establishing a severe impairment that precludes the

performance of past relevant work. Consideration is given to the assessment

of the claimant’s RFC and the claimant’s past relevant work. If the claimant

can still do past relevant work, there will be a finding that the claimant is not



3   An RFC is the most a claimant can still do despite limitations. 20
C.F.R. § 404.1545(a)(1). It is an assessment based upon all of the relevant evidence
including the claimant’s description of her limitations, observations by treating and
examining physicians or other persons, and medical records. Id. The responsibility for
determining claimant’s RFC lies with the ALJ. 20 C.F.R. § 404.1546(c); see Social
Security Ruling (SSR) 96-5p, 1996 SSR LEXIS 2, at *12 (July 2, 1996) ("The term
‘residual functional capacity assessment’ describes an adjudicator’s finding about the
ability of an individual to perform work-related activities. The assessment is based upon
consideration of all relevant evidence in the case record, including medical evidence and
relevant nonmedical evidence, such as observations of lay witnesses of an individual’s
apparent symptomatology, an individual’s own statement of what he or she is able or
unable to do, and many other factors that could help the adjudicator determine the most
reasonable findings in light of all the evidence.”). The Court will apply the SSR in effect
when the ALJ rendered her decision. See generally Bagliere v. Colvin, No. 1:16CV109,
2017 U.S. Dist. LEXIS 8779, at *10-18, (M.D. N.C. Jan. 23, 2017), adopted, 2017
U.S. Dist. LEXIS 51917 (M.D. N.C. Feb. 23, 2017).


Case No. 4:20-cv-00067-MAF
       Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 8 of 34

                                                                  Page 8 of 34


disabled. If the claimant carries this burden, however, the burden shifts to

the Commissioner at step five to establish that despite the claimant’s

impairments, the claimant is able to perform other work in the national

economy in light of the claimant’s RFC, age, education, and work

experience. Phillips v. Barnhart, 357 F.3d 1232, 1237-39 (11th Cir. 2004)

(citing 20 C.F.R. § 404.1520(a)(4)(v), (e) & (g)). If the Commissioner carries

this burden, the claimant must prove that she cannot perform the work

suggested by the Commissioner. Hale v. Bowen, 831 F.2d 1007, 1011 (11th

Cir. 1987).

      Plaintiff bears the burden of proving that she is disabled, and

consequently, is responsible for producing evidence in support of her claim.

See 20 C.F.R. § 404.1512(a); Moore, 405 F.3d at 1211. The responsibility of

weighing the medical evidence and resolving any conflicts in the record rests

with the ALJ. See Battle v. Astrue, 243 F. App’x 514, 523 (11th Cir. 2007).

      As the finder of fact, the ALJ is charged with the duty to evaluate all

the medical opinions of the record and resolve conflicts that might appear.

20 C.F.R. § 404.1527. When considering medical opinions, the following

factors apply for determining the weight to give to any medical opinion: (1)

the frequency of examination and the length, nature, extent of the treatment

relationship; (2) the evidence in support of the opinion, such as “[t]he more



Case No. 4:20-cv-00067-MAF
       Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 9 of 34

                                                                      Page 9 of 34


a medical source presents relevant evidence to support an opinion,

particularly medical signs and laboratory findings, the more weight” that

opinion is given; (3) the opinion’s consistency with the record as a whole; (4)

whether the opinion is from a specialist and, if it is, it will be accorded greater

weight; and (5) other relevant but unspecified factors. 20 C.F.R.

§ 404.1527(b) & (c)(1)-(6).

       “[T]he ALJ must state with particularity the weight given to different

medical opinions and the reasons therefor.” Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citing Sharfarz v. Bowen, 825

F.2d 278, 279 (11th Cir. 1987). Further, the ALJ must give a treating

physician’s opinion “substantial or considerable weight” absent “good

cause.” Id. (quotation marks omitted); Lewis v. Callahan, 125 F.3d 1436,

1440 (11th Cir. 1997). This is so because treating physicians

         are likely to be the medical professionals most able to
         provide a detailed, longitudinal picture of your medical
         impairment(s) and may bring a unique perspective to the
         medical evidence that cannot be obtained from the
         objective medical findings alone or from reports of
         individual    examinations,     such    as   consultative
         examinations or brief hospitalizations.

20 C.F.R. § 404.1527(c)(2). "This requires a relationship of both duration and

frequency." Doyal v. Barnhart, 331 F.3d 758, 762 (10th Cir. 2003). "‘[A]

medical professional who has dealt with a claimant and his maladies over a



Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 10 of 34

                                                                  Page 10 of 34


long period of time will have a deeper insight into the medical condition of

the claimant than will a person who has examined a claimant but once, or

who has only seen the claimant’s medical records.’" Id. (citing Barker v.

Shalala, 40 F.3d 789, 794 (6th Cir. 1994). The reasons for giving little weight

to the opinion of the treating physician must be supported by substantial

evidence, Marbury v. Sullivan, 957 F.2d 837, 841 (11th Cir. 1992), and must

be clearly articulated. Phillips, 357 F.3d at 1241. "The Secretary must specify

what weight is given to a treating physician’s opinion and any reason for

giving it no weight, and failure to do so is reversible error." MacGregor v.

Bowen, 786 F.2d 1050, 1053 (1986).

      “The ALJ may discount the treating physician’s opinion if good cause

exists to do so.” Hillsman v. Bowen, 804 F. 2d 1179, 1181 (11th Cir. 1986).

Good cause may be found when the opinion is "not bolstered by the

evidence," the evidence "supports a contrary finding," the opinion is

"conclusory" or "so brief and conclusory that it lacks persuasive weight," the

opinion is "inconsistent with [the treating physician’s own medical records,"

the statement "contains no [supporting] clinical data or information," the

opinion "is unsubstantiated by any clinical or laboratory findings," or the

opinion "is not accompanied by objective medical evidence." Lewis, 125 F.3d

at 1440; Edwards v. Sullivan, 937 F.2d 580, 583 (11th Cir. 1991) (citing



Case No. 4:20-cv-00067-MAF
         Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 11 of 34

                                                                     Page 11 of 34


  Schnorr v. Bowen, 816 F.2d 578, 582 (11th Cir. 1987)). Further, where a

  treating physician has merely made conclusory statements, the ALJ may

  afford them such weight to the extent they are supported by clinical or

  laboratory findings and are consistent with other evidence as to a claimant’s

  impairments. Wheeler v. Heckler, 784 F.2d 1073, 1075 (11th Cir. 1986).

  However, if the decision of the ALJ is explained and relies on evidence in the

  record it should be upheld. “We will not second guess the ALJ about the

  weight the treating physician’s opinion deserves so long as he articulates a

  specific justification for it.” Hunter v. Soc. Sec. Admin. Comm’r, 808 F.3d 818,

  823 (11th Cir. 2015).

IV.   Legal Analysis

        Findings of the Administrative Law Judge (ALJ)

        The Court begins its analysis by first outlining the ALJ’s

  determinations. The ALJ found that Plaintiff suffered from severe

  impairments (degenerative disc disease of the cervical and lumbar spine,

  status post cervical fusion, and hypertension), which “significantly limit

  [Plaintiff’s] ability to perform work activities.” Tr. 19. The ALJ found that

  Plaintiff also had several non-severe impairments (migraine headaches;

  hypothyroidism; chronic kidney disease; and various mental impairments

  consisting of depression, PTSD, and anxiety), which were “stable” and



  Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 12 of 34

                                                                    Page 12 of 34


“would not cause more than minimal limitations in [Plaintiff’s] ability to

perform work activities.” Tr. 20. Plaintiff does not contest these findings as

existing impairments.

      However, the ALJ determined the denial of benefits was warranted

because Plaintiff “has the residual functional capacity to perform light work”

but “is limited to simple, routine tasks.” Tr. 23. The ALJ found Plaintiff

“capable of performing past relevant work as an audit clerk and accounting

clerk” because “this work does not require the performance of work-related

activities precluded by [her] residual functional capacity.” Tr. 26. Additionally,

because the ALJ found that Plaintiff is capable of performing other jobs in

the national economy, a finding of “not disabled is . . . appropriate.” Tr. 26-

28. These determinations are contested by Plaintiff.

      The ALJ made several other findings. Plaintiff met “the insured status

requirements of the Social Security Act through June 30, 2020,” and “has not

engaged in substantial gainful activity since February 6, 2015, the alleged

onset date.” Tr. 19. Plaintiff “does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1.” Tr. 22. Specifically,

the “impairments of the spine do not meet Listing 1.04 because the record

does not demonstrate compromise of a nerve root or the spinal cord with



Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 13 of 34

                                                                   Page 13 of 34


additional findings of…nerve root compression...spinal arachnoiditis…or

lumbar spinal stenosis resulting in pseudoclaudication.” Tr. 22.

      With regard to Plaintiff’s mental impairments, the ALJ considered the

“paragraph B” criteria, including the severity, and determined Plaintiff had

“mild limitations” in “understanding, remembering, or applying information”;

“interacting with others”; “concentrating, persisting, or maintaining pace”; and

in “adapting or managing oneself.” Tr. 21.

      Accordingly, the ALJ determined that Plaintiff “has the residual

functional capacity to perform light work as defined in 20 CFR 404.1567(b)

and 416.967(b).” The ALJ noted:

         the claimant is able to lift and carry 20 pounds occasionally
         and 10 pounds frequently . . . can frequently climb ramps
         and stars, occasionally climb ladders, ropes and scaffolds
         . . . can occasionally balance and stoop, and can frequently
         kneel, crouch and crawl . . . can have frequent exposure to
         extreme heat, extreme cold, humidity, fumes, odors, dusts
         and gases, and can have frequent exposure to unprotected
         heights, moving mechanical parts and workplace driving.
         The claimant is limited to simple, routine tasks.

Tr. 23. The ALJ also determined Plaintiff “is capable of performing past

relevant work” because both of the prior positions “constitute sedentary

exertional jobs that can be performed within the constraints of the residual

functional capacity assessment.” Tr. 26.




Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 14 of 34

                                                                     Page 14 of 34


      Not only was Plaintiff able to perform past relevant work, the ALJ

determined “there are other jobs existing in the national economy that she is

also able to perform.” Tr. 26. This determination was due following the

consideration of the “testimony of the vocational expert . . . Plaintiff’s] age,

education, work experience, and residual functional capacity.” Tr. 27. In

particular, the VE testified that given all factors, Plaintiff is also “able to

perform the requirements of light exertional occupations, such as a marker,

. . . photo machine copying, . . . and router.” Tr. 27. Finally, the ALJ

determined that Plaintiff was not “under a disability as defined in the Social

Security Act from February 6, 2015, through the date of” the ALJ’s decision.

Tr. 28.

      Substantial evidence supports the ALJ’s determination that Plaintiff
      has the mental RFC to perform past relevant work and other work.

      First, it is worth emphasizing that Plaintiff’s claim that the ALJ

improperly determined she is capable of performing past relevant work relies

on her assertion that she does not have the mental RFC to maintain

employment. ECF No. 22, p. 1. Plaintiff does not argue there are physical

limitations imposed by her back injuries or pain.

      According to Plaintiff, the ALJ did not sufficiently articulate her rationale

to reject portions of a medical opinion while accepting others and did not

provide reasons to support the rejection of the opinions of the consultative

Case No. 4:20-cv-00067-MAF
       Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 15 of 34

                                                                          Page 15 of 34


examiners. Id., p. 2. Plaintiff maintains that her position is supported by the

consultative physicians (Dr. Slade and Dr. Long)4 who opined that Plaintiff is

“incapable of concentrating or remembering adequately in order to follow

through completely with instructions that may be given to her in an

employment situation.” Id., p. 3 citing to Dr. Slade’s Report at Tr. 487 and Dr.

Long’s Report at Tr. 482. Plaintiff also argues that Dr. Long noted she had

not received mental health treatment for two years because she had no

health insurance. Id., p. 3 citing to Dr. Long’s Report at Tr. 482. However, it

is clear from the report that Dr. Long’s notation regarding Plaintiff’s lack of

treatment is not his own finding but, rather, a documentation of what “Ms.

Ezell indicated” to him. Tr. 482.

      Plaintiff is mistaken in her assertion that the ALJ rejected the

consultative opinions of Dr. Long and Dr. Slade. Dr. Long, the psychologist,

examined Plaintiff once, on May 31, 2017. Tr. 480-83. Dr. Long determined

that Plaintiff was “depressed”; however, she was “responsive,” “courteous”,

“there was nothing odd about her thinking,” she was “acceptably oriented,”

and “her immediate recall and delayed recall [were] intact.” Tr. 482. Dr. Long

found Plaintiff to have “acceptable” insight, “capable of making appropriate



4Dr. Slade is a neurologist; and Dr. Long is a licensed psychologist. The physicians
examined Plaintiff at the request of the SSA.


Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 16 of 34

                                                                 Page 16 of 34


decisions,” her attention was “deemed to be intact,” and he found her

“capable of managing her own affairs.” Tr. 482-83. In addition, Dr. Long

opined that Plaintiff should

         seek professional psychological/medical help to address
         her anxiety, unresolved trauma and mood related issues.
         Upon the approval of her physician, she is encouraged to
         seek employment consistent with her previous training and
         work experience. There appear to be significant
         psychological barriers to employment which may
         improve with proper and consistent treatment. Left
         untreated, her prognosis is poor.

Tr. 483 (emphasis added). The ALJ did not reject Dr. Long’s opinion but

accorded Dr. Long’s opinion “little weight” because he “failed to provide any

work-related functional imitations and the limitations he mentioned [were]

general and not specific.” Tr. 25.

      Approximately two weeks later, on June 12, 2017, Dr. Slade examined

Plaintiff and opined that she

         [p]resently, . . . is incapable of organized goal-directed
         activity because of the disorganization mentally from
         severe anxiety with depression; [however, her] level of pain
         augments both the anxiety and depression . . . making her
         incapable of concentrating or remembering . . . in order
         to follow through completely with instructions that
         may be given to her in an employment scenario.

Tr. 487 (emphasis added).

      In line with Dr. Long’s prognosis, Dr. Slade offered that “with

psychiatric treatment pharmacologically, the symptoms may resolve

Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 17 of 34

                                                                    Page 17 of 34


sufficiently to allow sedentary domain activities.” Id. The ALJ did not reject

Dr. Slade’s opinion and, instead, “concur[red]” with his opinion according it

“significant weight” – specifically, that Plaintiff could lift up to twenty pounds

and could occasionally stoop. Id. Moreover, the ALJ disagreed with Dr.

Slade’s opinion regarding sedentary work because a finding that Plaintiff

could lift up to 20 pounds would “double” the requirements of sedentary work.

Id. The ALJ also disagreed that Plaintiff “would need to frequently change

positions because she worked full time at the light exertional level and the

VE testified the position would not allow frequent position changes.” Id. The

ALJ found Dr. Slade to be of the opinion that it was Plaintiff’s “mental health,

not her physical capabilities, that kept her from work at the time of the

evaluation.” Tr. 25, 487. The ALJ noted that Plaintiff promptly sought

treatment after Dr. Slade’s examination; and her mental symptoms subsided.

Tr. 25.

      As to Plaintiff’s mental impairments, the ALJ found that the medical

record (both pre-consultative and post-consultative examinations) supported

a finding that Plaintiff “is able to understand information, remember it and

follow instructions, answer and ask questions, solve problems, use

reasoning, and use judgment with minor modifications or adjustments.”

Tr. 24, 337, 405, 482, 485, 605. Plaintiff’s depression causes some “mild



Case No. 4:20-cv-00067-MAF
       Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 18 of 34

                                                                      Page 18 of 34


challenges in social functioning” but she is “able to deal with others at home,

while managing herself and personal responsibilities.” Tr. 21, 337, 405, 481-

82. The ALJ also found that Plaintiff’s has the “ability to concentrate/complete

tasks/maintain pace during consultative examinations, manage herself and

personal responsibilities, and respond appropriately to questions.” Tr. 21,

482, 618. Finally, the ALJ found that Plaintiff is “able to regulate emotions,

control behavior,” can “maintain” her own “well being by adapting to changes,

setting realistic goals, making plans, maintaining personal hygiene, and

being aware of and able to avoid hazards.” Tr. 21, 337, 405, 482-83.

Accordingly, the ALJ determined Plaintiff’s mental impairments “are stable,”

“do not cause more than minimal limitation in” Plaintiff’s “ability to perform

basic mental work activities,” and “cause no more than mild limitations in any

of the functional areas.” Tr. 20, 22.

      Although Plaintiff argues there is “no substantial evidence” (ECF No.

22) to support the ALJ’s determination of her mental impairments, the ALJ

cited, in support, exhibits 1F, 2F, 4F, 5F, and 6F (her medical records from

all treating physicians and Dr. Slade). 5 Tr. 25.




5See also the entire list of exhibits considered by the ALJ as attached to the ALJ’s
decision. Tr. 29-33.


Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 19 of 34

                                                                    Page 19 of 34


      The Court has conducted an independent review of Plaintiff’s medical

records. Plaintiff was under the care of Dr. Charlie Richardson and other

medical providers at Neighborhood Medical Center (NMC) beginning in June

2017, the time immediately following the consultation with Dr. Slade, and

through April 2018. Tr. 599-629. There, Plaintiff received regular

prescriptions for Prozac and other medications. Id. Although, she initially

presented with depression, crying, and indicated memory problems

(Tr. 622), medication and treatment provided by NMC were effective. As late

as April 2018, NMC regularly found Plaintiff “healthy,” “well nourished,” with

“good” or “fair judgment,” “normal mood and affect,” was “active and alert,”

“oriented”; and, notably, Plaintiff’s memory was “normal.” Tr. 600-01, 608,

610, 612, 622. Plaintiff also reported to NMC that she was her mother’s

“caregiver,” had “pain” but had “no difficulty walking,” “no swelling,” she “used

to go to pain management,” and was found to be “ambulating normally.” Tr.

600, 605, 618, 622.

      Plaintiff’s medical records predating the consultations with Dr. Long are

consistent with Plaintiff’s post-consultation treatments and diagnosis. In

2013, Plaintiff presented to Tallahassee Memorial Hospital (TMH) with back

pain. Tr. 464, 466-467. Although degenerative disc disease, disc herniation,

stenosis and other conditions were noted, mentally, Plaintiff was “alert and



Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 20 of 34

                                                                  Page 20 of 34


oriented,” “no focal neurological deficit observed,” “cooperative” with “normal

judgment,” and had “full” and “normal” range of motion in all four limbs.

Tr. 464, 466-467.

      Between 2014 and 2015, Plaintiff was also treated on at least six

occasions by Tallahassee Neurology Specialists for her back pain and “mild

degeneration at L4/5, L5/S1 with slight canal stenosis at L4/5.” Tr. 410-420.

The records indicate her upper extremity pain, headaches, and neck pain

were previously resolved with surgery. Tr. 410. At each visit, mentally,

Plaintiff had “appropriate affect and demeanor” and “normal thought and

perception.” Tr. 411, 417, 420, 425, 429, 432. The medication regimen

provided Plaintiff “increased functionality” and allowed her to “remain

functional and maintain a full time job.” Tr. 412, 413, 414. At each visit,

Plaintiff had “normal gait [and] muscle strength 5/5 in all major muscle

groups, normal overall tone spine,” and a “mild” “thoracic lateral curvature.”

Tr. 417, 420, 425, 429, 432.6

      The suggestion by Plaintiff that she did not receive mental health

treatment for two years prior to her consult with Dr. Long in May 2017 is

incorrect. ECF No. 22, p. 3. From 2014 through 2016, Plaintiff was treated



6 Note: some of the medical records from Tallahassee Neurology Specialists are
duplicated at Tr. 492-498).


Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 21 of 34

                                                                 Page 21 of 34


by Patients First North (Patients First). Tr. 334-91. During the examinations,

she was “alert and oriented,” although “tearful,” had “depression” and

“anxiety,” and was prescribed several medications during this time, including

Prozac, Zanax, and Cymbalta. Tr. 337, 343, 346, 358, 362-363, 367, 373.

Plaintiff suffered from the death of her husband and various other stressors,

which exacerbated her mental conditions. Tr. 335-91; see also 437-78.

      Relatedly, also in 2016, Plaintiff was treated by TMH for migraines.

Tr. 473. She was “alert and oriented” with “no focal neurological deficits

observed,” “cooperative”; and her mood and affect were “appropriate.” Tr.

475. She had full range of motion in her extremities. Id. On another occasion,

Plaintiff was treated by TMH for “chest pain.” Tr. 405. Depression was noted

but “she is motivated to push through the depression and care for her mother

who also has coronary artery disease.” Id. Plaintiff was “alert and oriented”

with “no focal deficits,” “normal muscle tone and strength in all four

extremities.” Tr. 407, 442, 450.

      At the hearing, Plaintiff testified on her own behalf and explained how

her impairments would affect her at work. She described her extensive work

experience as an “accountant 4” and a regulatory specialist for the State of

Florida’s Department of Business Professional Regulation. Tr. 44-45.

Plaintiff admitted that both positions were “sit-down jobs” where she



Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 22 of 34

                                                                    Page 22 of 34


reviewed files and did “filing, auditing, accounting works and maintain[ed]

accounts . . . a lot of . . . math.” Tr. 45. Plaintiff testified that she had back

pain since “early 2000, and I’ve just been pushing through it ever since then.”

Tr. 47. She admitted that she underwent various medical treatments

including neck surgery in 2012 but went back to work and her neck pain

improved. Id. Plaintiff testified that she did not have surgery on her lower

back but continued “with pain management” prior to her “early” retirement

and received “injections.” Tr. 47-49. Plaintiff admitted that she spends her

days “clean[ing] sometimes . . . do[ing] a little cooking” and has to “sit down

or lay down” because she cannot stand up from the pain. Tr. 50. She stated

she had not been able to go shopping “lately . . . because of the pain . . . and

swelling in her legs” since it takes approximately two and one-half hours to

shop. Tr. 51. Plaintiff testified she could not lift more than five pounds and

could not bend over to clip her toenails or shave and needed assistance. Tr.

52. Plaintiff testified that she took care of her mother during the time her

mother lived with her from 2007 through 2016 (the period of time predating

the consultative examinations); but her mother decided to go to a

rehabilitation center nursing home, in part because, physically, she could no

longer take care of her mother’s needs. Tr. 53-54. However, Plaintiff’s

medical records demonstrate an inconsistency. As late as March 2018, just



Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 23 of 34

                                                                     Page 23 of 34


four months prior to the ALJ’s hearing, Plaintiff reported to NMC that she was

“consumed with being her mother’s 24 hour a day caregiver.” Tr. 605.

      Plaintiff also testified about her perceived mental limitations which

included forgetting appointments, an inability to remember six items or less

on a list, and the inability to “think straight.” Tr. 58. She admitted that she has

received counseling; and the medication management helped her. Tr. 59.

Plaintiff testified that her mental impairments would affect her at work

because she would have to “[know] what to do next,” look at schedule

updates, she might misplace files, or need to remember “which way to go in

the application.” Tr. 60. The medical evidence does not support these

assertions. Plaintiff also testified that she would not be able to do another job

because she cannot stand due to the pain and would need to sit. Tr. 62.

      The ALJ specifically acknowledged Plaintiff’s mental impairments,

including PTSD, anxiety, and “some memory deficits” but determined that,

although Plaintiff had required medical mental health treatment, these

impairments did not cause more than minimal limitations in her ability to

perform basic mental work. Tr. 20-22. Without rejecting the opinions of the

consultative doctors, the ALJ identified within the medical records that with

continued medication and treatment, Plaintiff improved over time. Tr. 25.




Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 24 of 34

                                                                    Page 24 of 34


Moreover, there was “no medical evidence to support any decline in the

claimant’s physical capabilities after she retired.” Id.

      Plaintiff’s argument that the notation made by Dr. Slade should be

given, essentially, controlling weight is rejected. First, even a “treating source

opinions on issues reserved to the Commissioner are never entitled to

controlling weight or special significance.” SSR 96-5p, 1996 SSR LEXIS 2,

at *6 (July 2, 1996; rescinded eff. Mar. 27, 2017). The statements from Dr.

Slade and Dr. Long, respectively, that Plaintiff would not be able to “follow

through completely with instructions that may be given to her in an

employment scenario” and “there appear to be significant psychological

barriers to employment which may improve” are not medical opinions.

Opinions on issues regarding whether a claimant is unable to work, the

claimant’s RFC, and the application of vocational factors, “are not medical

opinions, . . . but are, instead, opinions on issues reserved to the

Commissioner because they are administrative findings that are dispositive

of the case; i.e., that would direct the determination or decision of disability.”

20 C.F.R. § 404.1527(d); see Bell v. Bowen, 796 F.2d 1350, 1353-54 (11th

Cir. 1986); see also, supra, at n.6. Although physician’s opinions about what

a claimant can still do or the claimant’s restrictions are relevant evidence,

such opinions are not determinative because the ALJ has responsibility of



Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 25 of 34

                                                                   Page 25 of 34


assessing the claimant’s RFC. Beegle v. SSA, Comm'r, 482 F. App’x 483,

486 (11th Cir. 2012) (citing 20 C.F.R. § 404.1527(d)(2)).

      Second, the notations Plaintiff refers to include her subjective

statements to her physicians and findings by the consultative examiners,

each of whom examined her on one occasion. Third, Plaintiff cannot show

that these consultative opinions undermine the ALJ’s assessment of her

mental RFC.

      The ALJ considered the relevant medical records -- pre-consultative

and post-consultative -- and “there is no rigid requirement that the ALJ

specifically refer to every piece of evidence in [her] decision” provided the

ALJ’s decision is sufficient to enable the court to conclude that the ALJ

properly considered the claimant’s condition as a whole. Dyer v. Barnhart,

395 F.3d 1206, 1211 (11th Cir. 2005). The Court is satisfied that the ALJ did

so. The ALJ found that, in sum, the medical records demonstrate that

Plaintiff’s medical treatment “has been conservative” consisting primarily of

medication management.” Tr. 20, 335-391, 480-83. None of the medical

records indicate that Plaintiff’s mental impairments would have interfered

with her ability to perform past relevant work. To the contrary, as suggested

by Dr. Slade, and outlined by the ALJ, medical treatment would, and

ultimately did, improve Plaintiff’s condition so that her mental functioning was



Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 26 of 34

                                                                 Page 26 of 34


“stable”; and she had the “capacity” to care for her mother and “manage her

own affairs.” Tr. 20-22. According to the ALJ, “the common denominator” of

all the “treating, examining, and non-examining physicians” is that “none of

the physicians has offered an opinion that the claimant is restricted from

working.” Tr. 25.

      Substantial evidence supports the ALJ’s decision; and she accorded

the consultative opinions proper weight and considered numerous factors

when evaluating the doctors’ opinions. See 20 C.F.R. § 404.1527. The ALJ

explained the weight she gave to these opinions with sufficient specificity to

withstand judicial scrutiny. No error has been shown; and this Court will not

substitute its own conclusions for that of the ALJ with such a complete

record.

      The ALJ did not improperly rely upon incomplete or uninformed
      opinions from the non-examining consultants.

      Plaintiff argues that ALJ should have fully developed the record

because the non-examining physicians (Dr. McKenzie, Dr. Meyer, and Dr.

Galloway) did not have the benefit of reviewing the consultative opinions and

the subsequent treatment records that “reflect ongoing problems with

memory and concentration” and a “major change in the medical records.”

ECF No. 22, p. 7. True, the non-examining physicians did not review the

records from NMC; however, two of the three doctors reviewed the

Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 27 of 34

                                                                   Page 27 of 34


consultative opinions. Plaintiff misinterprets the medical record. Contrary to

Plaintiff’s allegation, the only non-examining physician who did not consider

the consultative opinions was Dr. McKenzie.

      Dr. McKenzie reviewed Plaintiff’s medical records dating from 2011

through August 17, 2016, which included records from Patients First

documenting Plaintiff’s anxiety, depression, insomnia, and medication

regimen. Tr. 77-80, 87-97. Regularly, Plaintiff was oriented, able to take care

of herself despite some difficulties and limitations due to pain, she was able

to drive, take care of her mother, and handle her finances. Id. Dr. McKenzie’s

report, dated March 6, 2017, predates Plaintiff’s consultative examinations

and her subsequent treatment from NMC by approximately three months. Id.

Nonetheless, Dr. McKenzie’s opinion was similar to the consultative

physicians and the treating physicians at NMC. Dr. McKenzie found that

there was no diagnosis for PTSD or memory issues, Plaintiff was not taking

medication at the time, and Plaintiff’s mental impairments were “non-severe”

because she could take care of household chores, was able to drive, and

could take care of her financial matters. Tr. 80, 92. There is no later medical

diagnosis or symptomology that would contradict Dr. McKenzie’s findings.

      Dr. Meyer considered Dr. Slade’s and Dr. Long’s evaluations as well

as   the   pre-consultative   medical   records.   Tr.   103-09.   Dr.   Meyer



Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 28 of 34

                                                                    Page 28 of 34


acknowledged Plaintiff’s diagnoses of anxiety and depression. Tr. 108.

However, Dr. Meyer noted that there were inconsistencies in Plaintiff’s

statements because Plaintiff’s daily living activities and “social functioning

appear grossly intact from a mental standpoint.” Tr. 109. There was evidence

of a “mental MDI,” but the severity of symptoms were not fully supported by

the objective evidence. Id. Still, Dr. Meyer confirmed that Plaintiff’s

allegations were “partially consistent.” Id.

      Dr. Galloway also considered the same records, including the reports

from Dr. Slade and Dr. Long. Tr. 110-15. Dr. Galloway found Plaintiff’s claims

to be “partially credible”; and the record demonstrated that Plaintiff could take

care of her personal needs “with some difficulties and limitations due to pain,”

and was able to drive and handle her finances, though she did not shop or

complete household chores. Tr. 113. Dr. Galloway opined that Dr. Slade’s

opinion should not be given controlling weight based on the objective

evidence and because he was not Plaintiff’s treating physician. Tr. 110.

      Contrary to her assertions, Plaintiff relies on her own self-serving

complaints to the post-consultative treating physicians reporting memory

problems; however, as articulated above, NMC providers repeatedly found

her to have “good” or “fair judgment,” “normal mood and affect”; and, most

notably, her memory was “normal.” Tr. 600-01, 608, 610, 612, 622. And,



Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 29 of 34

                                                                 Page 29 of 34


despite her limitations, she reported to NMC physicians that she was still her

mother’s “caregiver.” Tr. 600, 605, 618, 622. This is consistent with the

medical reports predating the consultative examinations.

     After providing a full discussion of the medical records, the ALJ found

“after the claimant saw Dr. Slade she promptly sought treatment and her

symptoms subsided”; and the findings of the non-examining physicians “are

consistent with her treatment regimen, which has primarily consisted of

medication management that she has responded well to.” Tr. 20-23, 25

(citing to exhibits from TMC, Dr. Long’s report, Dr. Slade’s report,

Tallahassee Orthopedic Clinic, and NMC records). In short, the significant

weight the ALJ accorded to Dr. Slade’s opinion, was supported by Plaintiff’s

subsequent treatment she received at NMC. Tr. 25. The ALJ did not make a

finding as to the weight of findings of the treating physicians nor did she

discredit it. Therefore, as a matter of law, the ALJ accepted the treating

physicians’ opinions as true. MacGregor, 786 F.2d at 1053. Although “the

ALJ has an obligation to develop a full and fair record,” Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam), she “is not obliged to

order [another] consultative examination when the record contains sufficient

evidence to support a determination.” Ybarra v. Comm’r of Soc. Sec., 658 F.




Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 30 of 34

                                                                    Page 30 of 34


App’x 538, 543 (11th Cir. 2016). The ALJ did not reject the medical opinions;

and there was substantial evidence to support the ALJ’s findings.

      Substantial evidence supports the ALJ’s finding that Plaintiff was not
      disabled because she could perform past relevant work and other work
      and testimony from the VE supported this conclusion.

      Plaintiff argues that the ALJ found Plaintiff “limited to simple, routine

tasks” but, despite this limitation, the ALJ also determined she can return to

her past relevant work as an audit clerk and accounting clerk. ECF No. 22,

p. 2. Plaintiff claims that because there is no testimony from the VE at the

hearing to support this conclusion, reversal is warranted. Id. Plaintiff cites to

no authority to support her argument.

      At the hearing, the VE testified that she could provide the ALJ with an

assessment of Plaintiff’s past work as an accounting clerk and an audit clerk,

which are classified as “sedentary” and are “performed at light [exertional

level].” Tr. 67. The ALJ posed a hypothetical question to the VE: whether an

individual of Plaintiff’s age, education, and past work and “limited to light work

with the following limitations: that the individual can frequently climb ramps

and stairs, occasionally climb ladders, ropes, and scaffolds . . . can

occasionally balance, and stoop, and can frequently kneel, crouch and crawl

. . . can have frequent exposure to extreme heat, extreme cold, humidity,

fumes, odors, dusts, and gases, and can have frequent exposure to



Case No. 4:20-cv-00067-MAF
      Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 31 of 34

                                                                  Page 31 of 34


unprotected heights, moving mechanical parts, and workplace driving . . .

perform any of the past jobs . . . described.” Tr. 67-68. The VE testified that

Plaintiff’s two prior jobs would be available as they were performed,

depending on the sitting requirement. Tr. 68-69. Also, this “hypothetical

individual” could perform other work such as a marker, photocopying

machine operator, and router. Tr. 69. However, this individual could not be

off task more than fifteen percent of the day, could not perform any other

work, and could not miss two days of work per month on a regular basis. Tr.

69-70. Fewer positions would be available if the hypothetical individual could

only sit or stand for 30 minutes at a time. Tr. 71.

      On cross-examination, Plaintiff’s counsel added to the ALJ’s

hypothetical and posed: if the “claimant was limited to simple, routine,

repetitive tasks, that would put the person in unskilled work, and they’d be

unable to maintain employment, is that right?” Tr. 71. The VE responded,

“. . . that would preclude past work, but they would still be able to perform

the jobs that were listed in response to the hypo one as they are simple,

routine, repetitive task positions.” Id. Yet, the VE added, “absenteeism . . .

would be preclusive because then we would be looking at unskilled labor.”

Id. The ALJ inquired, “but would that eliminate past work”; and the expert

stated, “yes, Your Honor, it would.” Tr. 72.



Case No. 4:20-cv-00067-MAF
       Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 32 of 34

                                                                              Page 32 of 34


       In determining Plaintiff was capable of performing her past relevant

work and other work, the ALJ relied upon Plaintiff’s own description of her

work (Tr. 26 citing to “Exhibit 6E”7), the Dictionary of Occupational Titles

(DOT) and relevant statutes (Tr. 26), Plaintiff’s own assertions (Tr. 23) and

the testimony of the VE (Tr. 27). The ALJ found the VE’s testimony

“consistent with the information contained in the DOT.” Tr. 27. “Based on the

testimony of the VE” the ALJ concluded “that considering the [Plaintiff’s] age,

education, work experience, and residual functional capacity, [Plaintiff] is

capable of making a successful adjustment to other work that exists in

significant numbers in the national economy. A finding of “not disabled” is

therefore appropriate . . .” Tr. 27.

       To the extent that Plaintiff would argue that the VE did not testify

specifically to the impact of Plaintiff’s alleged mental impairments, the

absence of such testimony is of no consequence here. As narrated above,

the ALJ relied on the medical evidence and Plaintiff’s functional ability to

support her finding that Plaintiff’s mental impairments “cause no more than

mild limitations in any of the functional areas,” are “stable,” and are “non-

severe,” which did not affect her ability to work. Tr. 20-22. As articulated



7Exhibit 6E is Plaintiff’s “Work History Report” submitted with her application for benefits.
TR. 288-90.


Case No. 4:20-cv-00067-MAF
       Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 33 of 34

                                                                    Page 33 of 34


above, at step 4, the claimant bears the burden of establishing a severe

impairment that precludes the performance of past relevant work. Phillips,

357 F.3d at 1237. Further testimony from the VE to support the ALJ’s

decision is not necessary. See Carter v. Comm’r of Soc. Sec., 411 F. App’x

295, 298 (11th Cir. 2011) (ALJ did not reversibly err by omitting specific

reference in hypothetical to claimant’s mental impairment, which was

deemed mild by the examining psychologist, since under circumstances ALJ

appropriately found it did not affect his ability to work).

      Still, although the ALJ ascertained Plaintiff’s mental RFC as “non-

severe,” she found Plaintiff was “limited to simple, routine tasks.” Tr. 23. This

is also supported by the medical records, which the ALJ incorporated into

her decision. Tr. 20-27. See Land v. Comm’r of Soc. Sec., 494 F. App’x 47,

49-51 (11th Cir. 2012) (the court rejected claimant’s argument that the ALJ

failed to properly ascertain his mental RFC when the ALJ found the claimant

“can perform . . . simple, routine, repetitive tasks.” The finding was supported

by the medical records. Although the ALJ failed to ask a hypothetical

question of the VE that considered all of his mental limitations, the ALJ

properly incorporated the relevant medical evidence regarding claimant’s

limitations).




Case No. 4:20-cv-00067-MAF
       Case 4:20-cv-00067-MAF Document 24 Filed 09/24/20 Page 34 of 34

                                                                  Page 34 of 34


       Ultimately, in determining Plaintiff’s residual functional capacity, the

 ALJ considered limitations resulting from Plaintiff’s medically determinable

 conditions including those the ALJ considered non-severe. Tr. 23. The ALJ

 found that while the impairments could reasonably be expected to cause the

 symptoms, “the intensity, persistence and limiting effects of these symptoms

 are not entirely consistent with the medical evidence and other evidence in

 the record.” Tr. 24. Accordingly, the Court finds no error. The ALJ’s decision

 was supported by substantial evidence

V.   Conclusion

       Considering the record, as a whole, the findings of the ALJ are based

 upon substantial evidence in the record; and the ALJ correctly applied the

 law. Accordingly, the decision of the Commissioner to deny Plaintiff’s

 application for Social Security disability benefits is AFFIRMED. The Clerk is

 DIRECTED to enter final judgment for the Defendant.

       IN CHAMBERS at Tallahassee, Florida, on September 24, 2020.

                              s/ Martin A. Fitzpatrick
                              MARTIN A. FITZPATRICK
                              UNITED STATES MAGISTRATE JUDGE




 Case No. 4:20-cv-00067-MAF
